DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 4-5, 14-15, and 20 have been canceled. Claims 1-3, 6-13, and 16-19 are pending in the application. Claims 1-3, 6-13, and 16-19 have been examined.

Response to Arguments
Applicant’s arguments, see page 7, filed 7/28/2021, with respect to claims 1-3, 6-13, and 16-19 have been fully considered and are persuasive.  The rejection of 4/28/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 6-13, and 16-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Vuk and Roh, as shown in the rejections above are the closest prior art of record. However, Vuk nor Roh disclose or anticipate, “wherein the axial spacing between neighboring axial positions increases from the mid-stroke position to a maximum value at a first transition point between the mid-stroke position and the first end and a second transition point between the mid-stroke position and the second end,” as disclosed in claim 1 or, “wherein a second spacing between recesses increases from .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/K.P.L./Examiner, Art Unit 3747                                                                                                                                                                                                        



/JOSEPH J DALLO/Primary Examiner, Art Unit 3747